            Case 7:20-cr-00017-VB Document 30 Filed 12/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA                                     :
                                                             :
                                                                 ORDER
v.                                                           :
                                                             :
                                                                 20 CR 17 (VB)
JUAN CARLOS PEREZ-MERA,                                      :
                           Defendant.                        :
-------------------------------------------------------------x

        Sentencing in this case is scheduled for December 14, 2020, at 3:00 p.m.

       After consulting with defendant, by letter dated December 4, 2020, defense counsel has
advised the Court that defendant is willing to waive his right to be physically present at
sentencing and consents to proceed by videoconference (or by teleconference if
videoconferencing is not reasonably available). In addition, counsel has made proposed CARES
Act findings that the Court finds to be sufficient to permit the sentencing to be conducted
remotely. (Doc. #28).

        Accordingly, it is hereby ORDERED:

        1.      The proceeding will be conducted by videoconference through Skype for
Business. In advance of the conference, Chambers will email all counsel with further
information on how to access the conference. Those participating by video will click on the link
or calendar invite to be provided by Chambers. Only the Court, the defendant, defense counsel,
and counsel for the government will appear by video for the proceeding; all others will
participate by telephone. Only one counsel per party may participate by video. Co-counsel,
members of the press, and the public may access the audio feed of the conference by calling
(917) 933-2166 and entering Conference ID 746536484#.

       2.     To optimize use of the Court’s videoconferencing technology, all participants
appearing by video must:

                 a.       Use a web browser other than Microsoft Explorer to access Skype for
                          Business;

                 b.       Use hard-wired internet or WiFi. If using WiFi, the device should be
                          positioned as close to the WiFi router as possible to ensure a strong signal.
                          (Weak signals may cause delays or dropped feeds.)

                 c.       Minimize the number of others using the same WiFi router during the
                          conference.




                                                         1
           Case 7:20-cr-00017-VB Document 30 Filed 12/04/20 Page 2 of 2




        3.       If Skype for Business does not work well enough and the Court decides to
transition to its teleconference line, counsel and defendant should call (888) 363-4749 (toll free)
or (215) 446-3662 and use Access Code 1703567. (Members of the press and public may call
the same number but will not be permitted to speak during the conference.)

Dated: December 4, 2020
       White Plains, NY
                                              SO ORDERED:



                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                 2
